DETAILED ACTION
1.	The Amendment filed 10/07/2022 has been entered. Claims 1-18 in the application remain pending and are currently being examined.  Claims 1-4, 6-7, 10, 13-16 & 18 were amended. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 04/07/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	Drawing objections in the 04/07/2022 Office Action are withdrawn.

Claim Objections
5.	As regards to claims 1 & 13, original claims 1 & 13, line 3 (of 05/11/2020 claims) recites “a bottom portion attached to the lower portion” and claims 1 & 13, line 3 (of 10/07/2022 claims) recites “a lower portion attached to the upper portion”, without indicating any amendment. 
	Applicant is reminded of proper amendment procedures. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. See MPEP 714.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b) of claims 1-18 in the 04/07/2022 Office Action are withdrawn per amendments of claims 1, 3, 6, 8-9, 13, 15 & 18.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Matechuk (US 6,684,926 B2) of claims 1-12 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

8.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Matechuk (US 6,684,926 B2) of claims 13-18 are withdrawn per amendments of claim 13 and Applicant’s arguments being persuasive.

Claim Rejections - 35 USC § 112
9.	Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Top surface of claims 1 & 13, at least one placement peg of claims 4 & 16
	As regards to claim 1, lines 9 & 11 recite “top surface” wherein it is unclear whether it is the same top surface recited in line 5 and referenced as “the top surface” in line 6 and claim 2, lines 2-3, or different top surfaces. For examination purposes, examiner is interpreting “top surface” as “the top surface”. To correct this problem, amend claim 1, lines 9 & 11 to recite “the top surface”.
As regards to claim 4, line 3 recites “the placement peg” wherein it is unclear whether it is the same at least one placement peg recited in lines 1-2 and referenced as “the at least one placement peg” in line 4 or different placement pegs. For examination purposes, examiner is interpreting “the placement peg” as “the at least one placement peg”. To correct this problem, amend claim 4, line 3 to recite “the at least one placement peg”.
	As regards to claim 13, lines 10 & 12 recite “top surface” wherein it is unclear whether it is the same top surface recited in line 5 and referenced as “the top surface” in line 6 and claim 4, line 3, or different top surfaces. For examination purposes, examiner is interpreting “top surface” as “the top surface”. To correct this problem, amend claim 13, lines 10 & 12 to recite “the top surface”.
As regards to claim 16, line 3 recites “the placement peg” wherein it is unclear whether it is the same at least one placement peg recited in lines 1-2 and referenced as “the at least one placement peg” in line 4 or different placement pegs. For examination purposes, examiner is interpreting “the placement peg” as “the at least one placement peg”. To correct this problem, amend claim 16, line 3 to recite “the at least one placement peg”.
Claims 2-11 & 14-18 are rejected at least based on their dependency from claims 1 & 13.
	
Response to Arguments
10. 	Applicant should have relisted claims 1-18 verbatim as the 05/11/2020 claims, rather than amending i.e. deleting and adding words, without strike-through or underlining, in the listing of claims presented with this amendment. 	
Applicant is reminded of proper amendment procedures. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. See MPEP 714.

11.	Applicant's arguments filed 10/07/2022 have been fully considered but are rendered moot because the arguments do not apply to any of the current rejections.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717